DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
				
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, 9-11, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0145132 A1 to Mori (“Mori”) in view of U.S. Patent Application Publication No. 2020/0411415 A1 to Wu et al. (“Wu”).											As to claim 1, although Mori discloses a semiconductor device comprising: a substrate (SUB) having a source region (SR2) and a drain region (DRA); a gate (GE) arranged over the substrate (SUB) and between the source region (SR2) and the drain region (DRA); a first interlevel dielectric (ILD) layer (ILD) at least partially arranged over the substrate (SUB) and the gate (GE); a conductive field plate (WL) arranged over the first ILD layer (ILD), wherein the conductive field plate (WL) comprises a first plate portion (WL on BCR) and a second plate portion (WL on DRA) separated by a plate opening (separation); at least one drain contact (CP on DRA) extending through the first ILD layer (ILD) over the drain region (DRA) and physically coupled to the conductive field plate (WL); a drain captive structure (CP) disposed in the first ILD layer (ILD) and partially over the drain region (DRA), the drain captive structure (CP) comprises a second ring-type barrier (CP on BCR), wherein the second ring-type barrier (CP on BCR) surrounds the at least one drain contact (CP on DRA), and the second ring-type barrier (CP on BCR) defines a trench (spacing) adjacent thereof, and wherein the drain captive structure (CP) is laterally spaced apart from sidewalls of the gate (GE); wherein the first plate portion (WL on BCR) overlaps and directly contacts the second ring-type barrier (CP on BCR), and the second plate portion (WL on DRA) is a continuous plate (WL on DRA) which overlaps and directly contacts the at least one drain contact (CP on DRA) (See Fig. 2, Fig. 3, Fig. 15, Fig. 16, Fig. 18, ¶ 0038, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0045, ¶ 0051, ¶ 0052, ¶ 0053, ¶ 0054, ¶ 0055, ¶ 0056, ¶ 0057, ¶ 0076, ¶ 0077, ¶ 0078, ¶ 0089) (Notes: the recited “drain captive structure” is met by the structure adjacent and surrounding the drain region), Mori does not further disclose wherein the drain captive structure comprises a first ring-type barrier, wherein the first ring-type barrier surrounds the at least one drain contact, and the first ring-type barrier and the second ring-type barrier defines the trench therebetween, wherein the trench comprises an air gap; and wherein the second plate portion overlaps and directly contacts the first ring-type barrier.											However, Wu does disclose wherein the drain captive structure comprises a first ring-type barrier (276/280), wherein the first ring-type barrier (276/280) surrounds the at least one drain contact (278), wherein the trench (284) comprises an air gap (284); and wherein the second plate portion (340) overlaps and directly contacts the first ring-type barrier (276/280) (See Fig. 3, Fig. 4, Fig. 7, ¶ 0002, ¶ 0028, ¶ 0029, ¶ 0030, ¶ 0031, ¶ 0033, ¶ 0038, ¶ 0043).											In view of the teachings of Mori and Wu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Mori to have wherein the drain captive structure comprises a first ring-type barrier, wherein the first ring-type barrier surrounds the at least one drain contact, and the first ring-type barrier and the second ring-type barrier defines the trench therebetween, wherein the trench comprises an air gap; and wherein the second plate portion overlaps and directly contacts the first ring-type barrier because the first ring-type barrier provides better isolation and adhesion surrounding the at least one drain contact, where the trench between the first and second ring-type barriers providing the air gap can further reduce parasitic capacitance and RC delay to improve the performance (See Wu ¶ 0028, ¶ 0029, ¶ 0030, ¶ 0033).						As to claim 2, Mori in view of Wu further discloses wherein the air gap (284) disposed between the first ring-type barrier (276/280) and the second ring-type barrier (CP on BCR) surrounds the at least one drain contact (CP on DRA/278) in a continuous loop (See Mori Fig. 2, Fig. 3, and Wu Fig. 3, ¶ 0031).							As to claim 4, Mori in view of Wu further discloses wherein the first ring-type barrier (280) is separated from the at least one drain contact (CP on DRA/278) by dielectric material (276 nitride) (See Wu Fig. 3, ¶ 0028, ¶ 0029).					As to claim 6, Mori further discloses wherein the substrate (SUB) further comprises a second source region (SR1), and further comprising a second gate (GE2) arranged over the substrate (SUB) and between the second source region (SR1) and the drain region (DR) (See Fig. 18, ¶ 0089).								As to claim 9, Mori in view of Wu further discloses wherein the drain region (DRA) underlaps the first ring-type barrier (276/280) (See Mori Fig. 2 and Wu Fig. 3).		As to claim 10, Mori discloses further comprising a body well (BR), a well tap (BCR), and a drift well (DRI) disposed in the substrate (SUB), wherein the body well (BR) surrounds the source region (SR2) and the well tap (BCR), and extends at least partially under a first portion of the gate (GE), and the drift well (DRI) surrounds the drain region (DRA) and extends at least partially under a second portion of the gate (GE) (See Fig. 2).												As to claim 11, Mori further discloses wherein the body well (BR) abuts the drift well (DRI) (See Fig. 2).											As to claim 23, Mori further discloses wherein the plate opening (separation) comprises a ring-like shape and surrounds the second plate portion (WL on DRA) (See Fig. 2, Fig. 3).											As to claim 24, Mori in view of Wu further discloses the first ring-type barrier (276/280) directly contacts the drain region (DRA) (See Mori Fig. 2 and Wu Fig. 3).	
Claims 1, 5, 8, 10, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0123199 A1 to Chen et al. (“Chen”) in view of U.S. Patent Application Publication No. 2018/0145132 A1 to Mori (“Mori”) and U.S. Patent No. 9,653,347 B1 to Leobandung (“Leobandung”).											As to claim 1, although Chen discloses a semiconductor device comprising: a substrate (102) having a source region (138) and a drain region (142); a gate (122) arranged over the substrate (102) and between the source region (138) and the drain region (142); a first interlevel dielectric (ILD) layer (above 102) at least partially arranged over the substrate (102) and the gate (122); a conductive field plate (contacts) arranged over the first ILD layer (above 102), wherein the conductive field plate (contacts) comprises a first plate portion (on 306) and a second plate portion (on 142) separated by a plate opening (separation); at least one drain contact (to 142) extending through the first ILD layer (above 102) over the drain region (142) and physically coupled to the conductive field plate (contacts); a drain captive structure (306) disposed in the first ILD layer (above 102) and partially over the drain region (142), the drain captive structure (306) comprises a second ring-type barrier (302, 304), wherein the second ring-type barrier (302, 304) surrounds the at least one drain contact (to 142), the second ring-type barrier (302, 304) defines a trench (spacing) adjacent thereof, and wherein the drain captive structure (306) is laterally spaced apart from sidewalls of the gate (122); wherein the first plate portion (on 306) overlaps and directly contacts the second ring-type barrier (302, 304), and the second plate portion (on 142) is a continuous plate (on 142) which overlaps and directly contacts the at least one drain contact (to 142) (See Fig. 1, Fig. 3, Fig. 4, ¶ 0021, ¶ 0015, ¶ 0016, ¶ 0020, ¶ 0022, ¶ 0024, ¶ 0025, ¶ 0026, ¶ 0027) (Notes: the first ILD layer (ILD), the conductive field plate (WL), the plate opening (separation), and the at least one drain contact (CP) are also taught by Mori as these are known elements to provide passivation over the semiconductor device and appropriate and respective connections/signals of the semiconductor device. See Fig. 2, Fig. 3, Fig. 15, Fig. 16, ¶ 0038, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0045, ¶ 0051, ¶ 0052, ¶ 0053, ¶ 0054, ¶ 0055, ¶ 0056, ¶ 0057, ¶ 0076, ¶ 0077, ¶ 0078), Chen does not further disclose wherein the drain captive structure comprises a first ring-type barrier, wherein the first ring-type barrier surrounds the at least one drain contact, and the first ring-type barrier and the second ring-type barrier defines the trench therebetween, wherein the trench comprises an air gap; and wherein the second plate portion overlaps and directly contacts the first ring-type barrier.										However, Leobandung does disclose wherein the drain captive structure comprises a first ring-type barrier (44), wherein the first ring-type barrier (44) surrounds the at least one drain contact (46), wherein the trench (68) comprises an air gap (68); and wherein the second plate portion (64) overlaps and directly contacts the first ring-type barrier (44) (See Fig. 3, Fig. 10, Fig. 12, Fig. 13, Fig. 14, Column 1, lines 27-33, Column 6, lines 16-67, Column 7, lines 1-35, Column 8, lines 9-67, Column 9, lines 1-64, Column 10, lines 50-52).									In view of the teachings of Chen and Leobandung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen to have wherein the drain captive structure comprises a first ring-type barrier, wherein the first ring-type barrier surrounds the at least one drain contact, and the first ring-type barrier and the second ring-type barrier defines the trench therebetween, wherein the trench comprises an air gap; and wherein the second plate portion overlaps and directly contacts the first ring-type barrier because the first ring-type barrier further provides isolation and interface/base for and surrounding the at least one drain contact, where the trench between the first and second ring-type barriers providing the air gap can further reduce parasitic capacitance to improve the performance (See Leobandung Column 1, lines 27-33, Column 6, lines 44-62, Column 9, lines 12-16).											As to claim 5, Chen in view of Mori and Leobandung further discloses wherein the first ring-type barrier (44) and the second ring-type barrier (302, 304/CP) and the at least one drain contact (46) are formed of a same conductive material (See Mori ¶ 0053 and Leobandung Fig. 4, Column 6, lines 44-60) (Notes: the first and second ring-type barriers and the at least one drain contact are formed of tungsten W). 				As to claim 8, Chen in view of Mori and Leobandung discloses further comprising a second ILD layer (72, 94) arranged over the conductive field plate (contacts/WL/64), wherein the plate opening (separation) comprises a sealed off portion of dielectric material of the second ILD layer (72, 94) to seal the air gap (68) in the drain captive structure (See Leobandung Fig. 14, Column 9, lines 4-64, Column 10, lines 50-52).		
	As to claim 10, Chen discloses further comprising a body well (112), a well tap (136), and a drift well (114) disposed in the substrate (102), wherein the body well (112) surrounds the source region (138) and the well tap (136), and extends at least partially under a first portion of the gate (122), and the drift well (114) surrounds the drain region (142) and extends at least partially under a second portion of the gate (122) (See Fig. 3).													As to claim 25, Chen further discloses wherein the drift well (114) has depth deeper than the body well (112) (See Fig. 3).							
Claim(s) 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0123199 A1 to Chen et al. (“Chen”), U.S. Patent Application Publication No. 2018/0145132 A1 to Mori (“Mori”), and U.S. Patent No. 9,653,347 B1 to Leobandung (“Leobandung”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0001345 A1 to Furuhata et al. (“Furuhata”). The teachings of Chen, Mori, and Leobandung have been discussed above.					As to claim 6, although Chen discloses the substrate (102) and the drain region (142) (See Fig. 3), Chen, Mori, and Leobandung do not further disclose wherein the substrate further comprises a second source region, and further comprising a second gate arranged over the substrate and between the second source region and the drain region.													However, Furuhata does disclose wherein a plurality of LDMOS (106) is formed on the substrate (10) such that wherein the substrate (10) further comprises a second source region (34a), and further comprising a second gate (70a) arranged over the substrate (10) and between the second source region (34a) and the drain region (42a) (See Fig. 1, Fig. 2, ¶ 0021, ¶ 0023, ¶ 0039).								In view of the teaching of Furuhata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen to have wherein the substrate further comprises a second source region, and further comprising a second gate arranged over the substrate and between the second source region and the drain region because high integration of a plurality of semiconductor devices can be obtained (See ¶ 0023).   					As to claim 21, Chen in view of Mori, Leobandung, and Furuhata further discloses wherein the first ring-type barrier (44) and the second ring-type barrier (302, 304) is disposed between the gate (122/70a) and the second gate (122/70a) (See Chen Fig. 3 and Furuhata Fig. 1, Fig. 2).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.	

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Huang et al. (US 2021/0134973 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815